Citation Nr: 1517836	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (under 38 U.S.C.A. § 1151 (West 2002)).


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to June 1960, and died in January 2008.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA RO.  This case was previously before the Board in May 2012, July 2013, and May 2014, and was remanded for additional development of the record. 

The appellant testified before a Veterans Law Judge (VLJ) at a video conference hearing in April 2012.  A transcript of this hearing has been associated with the claims file. 

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, the appellant was notified in a December 16, 2014, letter that the VLJ who presided over the April 2012 hearing had since retired from the Board and was asked whether she would like to appear before another VLJ.  The appellant was notified that, if she failed to respond to this letter within 30 days from the date of this letter, the Board would assume that she did not want another hearing and proceed accordingly.  As the appellant failed to respond to this letter, in accordance with Arneson, an additional hearing is not needed.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation.  However, as the appellant gave no indication that she was dissatisfied with her previous hearing and wished to be scheduled for a new hearing, the Board finds that no further discussion with regard Bryant is needed.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on January [redacted], 2008, and lists septic shock, pneumonia, line infection, renal failure with uremia, encephalopathy, recurrent GI bleed, and osteomyelitis of the foot as his causes of death.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  There is no evidence of record reflecting that any of the disabilities that resulted in the Veteran's death were in any related to his service. 

4.  The Veteran's death was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided his medical care in 2007 leading up to his death, nor does the evidence show that any additional disability was the result of an event that was not reasonably foreseeable.






CONCLUSION OF LAW

Service connection for cause of death under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. §§ 101(24), 1101, 1131, 1151, 1310, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in December 2008 and September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  These letters indicated that additional information or evidence was needed to support this claim, and requested that the information or evidence be sent to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the appellant as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The December 2008 letter informed the appellant that evidence was needed showing the Veteran died in service or that the Veteran's service-connected conditions caused or contributed to his death.  This letter also indicated that service connection was not established for any disability during the Veteran's lifetime.  

The Board notes that Hupp does not mandate remand by the Board for every DIC claim; remand is only required where the notice provided was inadequate and not otherwise shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170 71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review). 

Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, it is clear from the appellant's statements and testimony that she had actual knowledge of the evidence she needed to submit to establish service connection for the cause of the Veteran's death based on her 38 U.S.C.A. § 1151 assertions. 

In light of the foregoing, the Board finds that VA has discharged its duty to notify.  The appellant has demonstrated actual knowledge pertaining to all relevant notice requirements in compliance with Hupp and has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  Therefore, additional remand at this point would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA and private medical records are in the file.  The Board finds that all records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim.  VA medical opinions were provided in January 2008 and October 2014 regarding the claim for service connection for cause of death.  The examiners reviewed the claims files, discussed the pertinent evidence of record, and provided detailed rationales for their opinions.  The Board finds these opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In this case, the appellant is claiming entitlement to service connection for the cause of the Veteran's death.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

At the time of his death, the Veteran had no service-connected disabilities, and the appellant does not contend that any of the conditions that caused his death were related to his military service.  However, the appellant contends that the Veteran's death was due to complications resulting from improper medical treatment at a VA facility for a foot condition. 

The Veteran's death certificate lists septic shock, pneumonia, line infection, renal failure with uremia, encephalopathy, recurrent GI bleed, and osteomyelitis of the foot as causes of the Veteran's death.  The claims folder contains no medical evidence indicating that any other disability caused or contributed to the Veteran's death.

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2014).

The Board notes that the Veteran sought treatment at VA on July 16, 2007, for complaints of left knee pain and left foot swelling after a fall one week prior.  The Veteran was admitted, during which time he was diagnosed with cellulitis, and antibiotic treatment was prescribed.  On July 23, 2007, the Veteran's left foot was noted as red and swollen.  The Veteran sought orthopedic follow-up treatment on July 25, 2007, for his left knee.  

On August 2, 2007, the Veteran again sought VA treatment.  The provider noted that the Veteran presented with left foot swelling for 4 weeks and that he initially presented for left knee pain and left foot swelling in mid-July, at which time he was hospitalized and given antibiotics by intravenous infusion.  However, the swelling in the foot still persisted.  The provider noted that x-rays were taken of the knee and the ankle at that time but not of the foot.  The ankle x-ray report showed a Lis Franc fracture/dislocation of the tarsal bones.  The provider noted that he did not know if this was noted by his doctors here.  It was noted that the Veteran had diabetes mellitus and had neuropathy of the feet as a result and did not feel as much as he used to feel.

An MRI report noted a midfoot fracture dislocation with no apparent infection currently.  In an addendum note, the orthopedic physician's assistant advised a Bledsoe boot, crutches, minimal weight bearing, and a follow-up appointment with the orthopedic clinic.  It was noted that the Veteran probably had an acute fracture/dislocation on the midfoot and his neuropathy has worsened it from walking on it and thus there was an element of a Charcot foot.  The Veteran declined crutches and a splint, stating that he would use the walker he had at home and just try to keep off of his foot until his appointment with the orthopedic clinic the upcoming Wednesday.  The provider urged him to not do any further walking on his foot, in that it would continue to worsen his problem.  

In an August 3, 2007, addendum, the provider noted that he reviewed his reports including a July 17, 2007, x-ray report and the discharge summary from July 18, 2007, both of which indicated that a Lisfranc fracture/dislocation of the left foot was a "previous" fracture.  The provider noted that, consequently, it appeared that the exact etiology of the massive swelling of the Veteran's left foot was uncertain and that an MRI was indicated.  

An August 31, 2007, VA treatment record noted that the Veteran's foot had become more swollen, red, and warm to the touch, and that he had run a fever the previous night.  He was diagnosed with severe cellulitis left foot with a foul smelling discharge from a small ulcerated area on the plantar aspect of the left foot.  

A September 2007 VA treatment record noted that the Veteran's cellulitis had spread uniformly to his mid-calf.  A staph only organism was noted.  The provider noted that a guillotine amputation would be performed.  The infection was probably present for a significant period of time and was deep seated and extensive. 

In January 2008, a VA medical opinion was provided regarding the circumstances of the Veteran's death.  The examiner determined that, in reviewing the literature, the current treatment, and treatment records, the VA staff at the Sioux Falls VA did not provide inadequate care, nor did they provide substandard care, nor did they provide care or treatment that was inappropriate for the treatment of the Veteran's problems at that time.  Concerning his left foot fractures, those were noted as Charcot foot.  The Veteran's complaints did not entail pain or problems involving his foot.  He was treated initially with antibiotics and intravenous (IV) antibiotics post his first visit, and, for a week after his visit, he received IV Rocephin.  Once he returned with persistent swelling of his left foot, x-rays found that he had multiple fractures consistent with a Charcot joint.  He was instructed in the use of either a bench Jones or a posterior splint.  The Veteran had refused those at that time and wanted to use a walker.  

He continued to walk and then his foot developed an ulcer with subsequent infection involving the foot and developing an abscess, requiring I&D.  This was appropriate and done in an appropriate timely manner, but the Veteran continued to have an ascending type infection, which is not unusual in people who are long-term diabetics with neuropathy involving the lower extremities.  This subsequently resulted in an above-knee amputation (AKA).  The January 2008 examiner noted that, trying to get to the best circulation that could be found in the leg is usually the case for the surgeon when they are attempting to get rid of the infection and attempting to save the Veteran's life at that time, since these types of infections, once they become systemic, are very life threatening.  It was noted the Veteran had developed and was found to have staphylococcal bacteremia prior to the surgery when he had the ulcerations and was treated with the appropriate antibiotics and infectious disease consultations were obtained.  

Secondary to his problems with chronic obstructive pulmonary disease (COPD), he had known coronary artery disease (CAD) and significant diabetes with neuropathy.  He, unfortunately, developed a significant postoperative course, with development of his renal failure and respiratory failure and arrhythmias related to atrial fibrillation concerning his heart.  These were treated in an appropriate manner, but the respiratory status continued to worsen and, with the risk of aspiration, he was referred to a tertiary care facility, Sanford, where he was treated at that time.  Therefore, there were no indications of inappropriate treatment, inadequate treatment, or substandard treatment noted in the VA records concerning this Veteran's care and treatment at this time. 

In a December 2009 letter, a private physician indicated that he reviewed the Veteran's extensive record from the hospitalizations, as well as the chronological summary provided by his family.  He stated that he felt that the Veteran's initial evaluation did not meet the standard of care because the Veteran was a diabetic.  He stated that diabetic patients with seemingly minor injuries can suffer devastating consequences if those patients are not completely evaluated when they present for treatment.  The physician opined that x-raying the Veteran's knee was appropriate.  Checking him for deep venous thrombosis was also appropriate.  The fact that his foot was swollen and red alerted the examining physician/physicians to the possibility of infection; hence, his treatment for cellulitis was not investigated satisfactorily to discover his foot abnormalities until much later in the course of his illness.  

The private physician felt it appropriate to evaluate a diabetic with a history of knee arthritis who presents with signs of infection.  This should have included an x-ray of his knee, ankle, and foot, to rule out underlying pathology.  This was not done soon enough in his illness/injury to allow timely intervention, which may have significantly altered the ultimate surgery required.  The physician stated that his treatment was appropriate as far as AKA and that the attempts to treat his post-operative complications did not vary from the standard of care.  In summary, the physician felt that the initial treatment was based on an incomplete evaluation of his lower extremity given his past medical history.  This, in his opinion, unnecessarily delayed and possibly could have averted such an extensive surgical procedure.

In January 2012, a settlement agreement was reached under the Federal Tort Claims Act, in which the appellant received $200,000 based on the appellant's allegations of misdiagnosis and failure to recognize complications and delay in treatment resulting in the Veteran's death. 

In October 2014, another VA medical opinion was obtained.  This examiner determined that it is less likely than not that the Veteran's claimed death was related to, caused by and/or aggravated by his service-connected disabilities because the Veteran was not service connected for his diabetes mellitus and its complications.  Comprehensive medical review of the clinical files, CAPRI and current medical literature stand as the foundation for this independent medical opinion.

The examiner noted that prior to the July 2007 fall, the Veteran had a complicated past medical history to include uncontrolled diabetes mellitus with cardiovascular and kidney disease, alcohol and tobacco abuse, COPD, hypertension, obesity and lower extremity trauma.  After falling and presenting to VA with complaints of knee pain, appropriate x-rays were taken of the foot, ankle, and knee.  The immediate treatment plan included instructions for bed rest with extremity elevation, a request to quit smoking, and to monitor vascular status.  The admitting diagnosis was to rule out left leg DVT.  Although it is at least as likely as not that the initial hospital presentation was traumatic and not infection, subsequent realization of the Charcot foot and the Veteran's continued ambulation without the use of adequate protection resulted in localized cellulitis and infection.  It is at least as likely as not that the complications from uncontrolled, longstanding diabetes with cardiac and neurovascular complications, alcoholism, and obesity led to the above the knee amputation following ascending cellulitis and infection. 

The 2014 report details an extensive review of the Veteran's medical records, the private opinion, and the VA opinion (both discussed above).  The examiner further noted that Charcot foot is a neurovascular complication of diabetes.  It is less likely than not that the Veteran's claimed foot condition was related to, caused by and/or aggravated by his time in service.  Therefore, death was less likely than not service connected because the diabetic foot complications that led to the AKA and subsequent postoperative septic check, aspiration, and respiratory failure were not service connected. 

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

Upon review of the medical evidence of record, the Board finds the preponderance of the evidence is against finding that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  Records reflect that the Veteran completed a valid consent prior to his September 2007 surgery.  Moreover, there is no indication anywhere in the file that the Veteran did not consent to any of the 2007 VA treatment.  Further, the appellant's contentions center around the assertion that the Veteran was not diagnosed or treated promptly enough when he presented with his foot problems in July 2007, as opposed to complaints pertaining to the September 2007 surgery or to a lack of consent at any point. 

With regard to these assertions regarding the initial treatment of the Veteran's foot problems, the Board notes that the only medical opinion of record which suggests fault on the part of VA in the events leading up to the Veteran's death is the December 2009 private physician's letter.  Essentially, this physician indicated that the Veteran's initial evaluation did not meet the appropriate standard of care, and that he should have been evaluated more thoroughly in light of his diabetes mellitus.  This physician concluded that an earlier x-ray of his knee, ankle, and foot to rule out underlying pathology may have significantly altered the ultimate surgery required. 

However, the Board notes that this physician failed to address the fact that the Veteran did not follow the August 2, 2007, provider's orders to stay off his feet when he was eventually diagnosed with a probable acute fracture/dislocation.  The Veteran specifically declined crutches and a splint, despite the fact that the provider urged him to not do any further walking on his foot, in that it would continue to worsen his problem.  Both the 2008 and 2014 opinions discuss the fact that prior to the 2007 injury, multiple podiatry records show no ulcerations.  The Veteran developed the ulcer and subsequent infection after he continued to walk on the foot.  

Therefore, as the December 2009 private physician failed to acknowledge or discuss the fact that the Veteran did not follow instructions even after he was notified of the probable acute fracture/dislocation, and the possible worsening effect if he continued to walk, the Board finds this opinion is not persuasive with regard to the matter on appeal.  The claims file contains no other medical evidence of record supporting the appellant's assertions regarding the fault of VA in the events leading up to the Veteran's death.

Therefore, while the Board has considered the appellant's assertions and is sympathetic to the appellant and the health difficulties the Veteran faced near the end of his life, the probative medical evidence of record does not reflect any evidence of fault on the part of VA.  The greater weight of the competent evidence is against finding that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  As such, entitlement to service connection for cause of death under 38 U.S.C.A. § 1151 is not warranted.  

The Board has carefully considered the statements offered by the appellant and notes that a lay person can attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, lay persons have not been shown to be competent to offer opinions on complex medical questions, such as whether the Veteran's death was in any way related to a delayed diagnosis.  See Jandreau v. Nicholson, 492 F.3d  1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, these lay assertions regarding etiology of the Veteran's death are far outweighed by the January 2008 and October 2014 VA medical opinions provided by examiners who had full access to the Veteran's medical history and offered detailed rationales for their opinions.

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).  Currently, there is no medical or lay evidence linking any of the diseases or disabilities that caused or contributed to the Veteran's death to his military service.  The medical opinions make it clear that diabetes and its complications led to his death, but there is no suggestion his diabetes was related to his military service in any way.  Therefore, as there is no evidence of record relating the Veteran's cause of death to his service or to a service-connected disability, service connection cannot be granted for cause of the Veteran's death on a direct basis.

Therefore, as the most probative evidence of record does not relate the Veteran's death, directly or indirectly, to his active duty service or to any fault on the part of the VA health care providers who provided his medical care, the Board finds that service connection is not warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1131, 1151, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312, 3.361 (2012).  


ORDER

Entitlement to service connection for the cause of the Veteran's death (under 38 U.S.C.A. § 1151 (West 2002)) is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


